Citation Nr: 1744098	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  12-24 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for diabetes mellitus type II as a result of exposure to herbicides for substitution or accrued benefits purposes

2. Entitlement to service connection for peripheral neuropathy, lower extremities as secondary to diabetes mellitus type II for substitution or accrued benefits purposes.

3. Entitlement to service connection for peripheral neuropathy, upper extremities as secondary to diabetes mellitus type II for substitution or accrued benefits purposes.

4. Entitlement to service connection diabetic nephropathy as secondary to diabetes mellitus type II for substitution or accrued benefits purposes.

5. Entitlement to service connection for coronary artery disease as secondary to diabetes mellitus type II for substitution or accrued benefits purposes

6. Entitlement to service connection for hypertension as secondary to diabetes mellitus type II for substitution or accrued benefits purposes

7. Entitlement to service connection for gastroparesis as secondary to diabetes mellitus type II for substitution or accrued benefits purposes

8. Entitlement to service connection for skin changes as secondary to diabetes mellitus type II for substitution or accrued benefits purposes

9. Entitlement to service connection for cataracts as secondary to diabetes mellitus type II for substitution or accrued benefits purposes

10. Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus type II for substitution or accrued benefits purposes

11. Entitlement to service connection for retinopathy as secondary to diabetes mellitus type II for substitution or accrued benefits purposes

12. Entitlement to service connection for peripheral vascular disease, bilateral, as secondary to diabetes mellitus type II for substitution or accrued benefits purposes

13. Entitlement to service connection for foot ulcer as secondary to diabetes mellitus type II for substitution or accrued benefits purposes

14. Entitlement to service connection for cerebrovascular accident (CVA-stroke) as secondary to diabetes mellitus type II for substitution or accrued benefits purposes

15. Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD), for substitution or accrued benefits purposes.

16.  Entitlement to a total disability rating based on individual unemployability (TDIU) for substitution or accrued benefits purposes.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that granted service connection and a 30 percent rating for PTSD and denied all other claims.  The Veteran appealed all issues addressed in the rating decision.  Unfortunately, before he could complete his appeal, the Veteran died in December 2013.  The appellant seeks benefits as the Veteran's surviving spouse.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In May 2009, the RO granted service connection for PTSD and assigned a rating of 30 percent.  The RO denied all other claims listed above.  In March 2010, the Veteran submitted a notice of disagreement, indicating disagreement with all decisions addressed therein.  In August 2012, the RO increased the disability evaluation for PTSD to 50 percent disabling and issued a statement of the case (SOC) for PTSD in August 2012.  The Veteran submitted a VA Form 9, perfecting the appeal for that issue.  As noted in a July 2013 deferred rating decision, the RO neglected to issue an SOC for the remaining 15 issues addressed in the rating decision.  The RO did not issue an SOC prior to the Veteran's death in December 2013.  Thus, the Veteran had perfected only the claim for an increased rating for PTSD.

In January 2014, the appellant notified the RO that the Veteran had died.  She submitted a VA Form 21-0847, requesting to be substituted for the Veteran in his pending claims as his surviving spouse.  38 C.F.R. § 3.1010(c)(2) (2016).  She also filed a claim for service connection for the cause of the Veteran's death, which the RO denied in April 2014.  The RO did not address accrued benefits or make a formal finding addressing substitution.  Further, the RO did not issue an SOC for the service connection claims or TDIU.  At most, in April 2016 the RO issued a supplemental statement of the case (SSOC) addressing all 16 issues listed above for accrued benefits purposes.  The RO indicated that it accepted correspondence received in May 2016 as a substantive appeal, thus perfecting the appeals for Board consideration.

Congress enacted the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  This change in law permits an eligible person to process any pending claims when a Veteran dies to completion.  As provided for in this provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  Significantly, the Veteran died in December 2013, and therefore the appellant is entitled to a determination on whether she is eligible for this substitution, and if so, to have the pending claims adjudicated accordingly. 

According to the statute, if a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  The Veteran had an appeal pending at the time of his death, and although a request to be substituted for the Veteran was requested, the RO has not yet addressed this claim in terms of whether it is an accrued benefits claim versus a claim in which the appellant is substituted.

Under 38 U.S.C.A. § 5121, accrued benefits are benefits to which the Veteran was entitled at the time of his or her death under an existing rating or based on the evidence actually or constructively in the claims file on the date of death.  See 38 U.S.C.A. § 5121 (a); 38 C.F.R. § 3.1000; Hayes v. Brown, 4 Vet App. 353, 360-361   (1993).  These benefits are payable to a Veteran's surviving spouse, or other qualified claimant, if no surviving spouse exists. 

The manner in which the instant claim is adjudicated (pursuant to 38 U.S.C.A. § 5121 /accrued benefits versus § 5121A/substitute claimant) makes a difference.  In this regard, there is a distinction between the law governing a regular claim for accrued benefits upon the death of a beneficiary (38 U.S.C.A. § 5121) and the new statute regarding substitutions of claimants in the case of death of a claimant (38 U.S.C.A. § 5121A).  When adjudicating the former, only the evidence record at the time of the Veteran's death may be considered as the basis for a determination on the merits of the claim.  By contrast, when a properly qualified substitute claimant "continues the pending claim in the footsteps of the Veteran" after his demise, additional development of the record may be undertaken if that is deemed appropriate and/or necessary in order to adequately adjudicate the merits of the claim.  In other words, a substitute claimant may submit additional evidence in support of the claim, and, similarly, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive. 

Unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence.  Thus, it is to the appellant's benefit to have her claim adjudicated as a substitute claimant pursuant to the 38 U.S.C.A. § 5121A, rather than adjudicated pursuant to 38 U.S.C.A. § 5121.  As such, any eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may be able to submit additional evidence in support of the claim. 

Based on the foregoing, the claims on appeal must be deferred pending further action by the RO.  Before the Board may evaluate the merits of the pending claims on appeal, the threshold question of whether the appellant is eligible for substitution as a "surviving spouse" of the Veteran must be addressed.  

Accordingly, the case is REMANDED for the following actions:

1. Adjudicate the question of whether the appellant is eligible for substitution on the basis of being the Veteran's surviving spouse for the purpose of processing to completion the appeal of the 16 issues listed on the title page.  Explain what evidence supports a finding that the appellant is the Veteran's surviving spouse so as to be eligible for substitution under 38 U.S.C.A. § 5121A (a)(2)(A), and associate the evidence with the record, if not already of record.  

2. If the appellant is substituted for the Veteran in this case, readjudicate all claims based on substitution.  If any determination remains unfavorable, furnish her a SSOC and afford the applicable time period in which to respond.

3. If the appellant is not substituted for the Veteran in this case, adjudicate the claims for accrued benefit purposes.  If any determination remains unfavorable, furnish her a SSOC and afford the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




